

117 HRES 281 IH: Amending the Rules of the House of Representatives to require a specific oath be administered to any witness appearing before a committee.
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 281IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Johnson of Louisiana (for himself, Mr. Scalise, Mr. Gaetz, Mr. Davidson, Mr. Duncan, Mr. Williams of Texas, Mr. Banks, Ms. Herrell, Mr. Norman, Mr. Waltz, Mr. Lamborn, Mr. Walberg, Mrs. Hartzler, Mr. Palazzo, Mr. Cawthorn, and Mr. McKinley) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to require a specific oath be administered to any witness appearing before a committee.That clause 2(m)(2) of rule XI of the Rules of the House of Representatives is amended by striking may administer oaths to witnesses and inserting shall administer the following oath to witnesses: Do you solemnly swear or affirm that the testimony that you are about to give is the truth, the whole truth, and nothing but the truth, so help you God?. 